SMITH, Judge,
dissenting.
I respectfully dissent. As noted in the majority opinion, the methodology employed by DPW was not clearly specified by 55 Pa.Code § 1181.271(8). However, I do not believe that DPW’s interpretation is clearly erroneous or inconsistent with state or federal legislation. Department of Public Welfare v. Forbes Health System, 492 Pa. 77, 422 A.2d 480 (1980); Michael Manor, Inc. v. Department of Public Welfare, 88 Pa. Commonwealth Ct. 583, 490 A.2d 957 (1985). Although the effect of this methodology appears to penalize those facilities that provide additional amenities, I believe Forbes Health System requires that the agency interpretation be upheld.